Case: 1:20-cv-00195-SA-DAS Doc #: 1-1 Filed: 09/24/20 1 of 2 PageID #: 10




                  EXHIBIT A
             Case: 1:20-cv-00195-SA-DAS Doc #: 1-1 Filed: 09/24/20 2 of 2 PageID #: 11

                                                                                             02/14/2019

RE                         : Barbara Burkhardt
SSN                        :
Acct#                      :   4952

Original Creditor          : PLAIN GREEN, LLC             Current Balance               : $3,348.21
Third Party                : PLAIN GREEN, LLC             Settlement Amount             : $1,674.00

ATTN                       :

Greetings,

Please be advised that the above referenced debtor has hired National Debt Relief in an attempt to
settle their outstanding debt(s) in your office. Our client is experiencing a severe financial hardship.

National Debt Relief has been authorized to offer the following terms:

                Payment Date                                      Payment Amount
                  03/13/2019                                            $50.00
                  04/13/2019                                            $50.00
                  05/13/2019                                            $50.00
                  06/13/2019                                            $169.00
                  07/13/2019                                            $169.00
                  08/13/2019                                            $169.00
                  09/13/2019                                            $169.00
                  10/13/2019                                            $169.00
                  11/13/2019                                            $169.00
                  12/13/2019                                            $169.00
                  01/13/2020                                            $169.00
                  02/13/2020                                            $172.00


By signing below you acknowledge that you have the authority to settle the above referenced
account for the above listed terms. Upon receipt and clearance of the above reference payment(s),
our client will be released from further obligation and the account will be considered settled in full.

                     I have read, understand and agree with the above terms.
    Authorized Representative                 Signature                               Date
    {{Sig_es_:signer1:fullname}}        {{Sig_es_:signer1:signature}}        {{Dte_es_:signer1:date}}


Thank you for your time,
